DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6-10 of the instant application [IA] rejected on the ground of nonstatutory double patenting (DP) as being unpatentable over claims 1-4 of U.S. Patent No. 10,261,281 [herein referred to as, simply: ‘281] and over claims 1-3 of U.S. Patent No. 10,908,375 [herein referred to as, simply: ‘375]. Although the claims at issue are not identical, they are not patentably distinct from each other because, unlike ‘375 claim 1 and ‘281 claim 1, neither IA claim 1 or IA claim 6 have limitations involving “hingedly” or “frame”.
In addition, IA claim 1 has “insert” which is also found in claim 1 of each of the ‘375 and ‘281 patents.
IA claim 6 does not have “insert”.  However, IA claim 6 has the limitation “synchronized”.   Of the two patents, only ‘281 has “synchronized” (in claim 1) while ‘375 does not claim “synchronized”.
Thus, IA claim 1 is merely a broadened version of claim 1 of each of ‘375 and ‘281.  Moreover, IA claim 6 is merely a broadened version of ‘281 claim 1.
Therefore, IA claim 1 and IA claim 6 are each, respectively rejected.
Besides the rejection of IA claims 1, 6 above, the following claim correspondence exists such that claims 1, 2, 4, 6-10 are all shown as rejected under DP:
IA claim		‘281 claim		‘375 claim
2			3			2
4			4			3
7			2			N/A
8			1			N/A
9			3			N/A
10			4			N/A.


Allowable Subject Matter
Claims 1, 2, 4, 6-10 would be allowable if properly rewritten, amended, or properly terminally disclaimed to overcome the nonstatutory double patenting rejection(s) set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874